Citation Nr: 9907563	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for angina and 
hypertension.

3.  Entitlement to an increased (compensable) evaluation for 
removal of both thumb nails and the right index fingernail.

4.  Whether new and material evidence has been submitted to 
reopen a claim for post-traumatic stress disorder (PTSD).  

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from March 1967 to December 1970 and in the Colorado 
Army National Guard from February 1988 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  The Board has 
decided the PTSD and the fingernail claims.  The other issues 
are the subject of the Remand portion of this decision.  


FINDINGS OF FACT

1.  The RO last denied service connection for PTSD in a final 
decision in May 1985.  

2.  Evidence submitted subsequent to the May 1985 decision 
denying the reopening of the claim for service connection for 
PTSD, when viewed in the light of all of the evidence of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The removal of both thumb nails and the right index 
fingernail are currently manifested principally by subjective 
pain in the thumb nails affecting the veteran's gripping 
ability.

CONCLUSIONS OF LAW

1.  The unappealed May 1985 RO decision denying the reopening 
of the claim for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  

2.  Evidence received since the May 1985 RO decision is not 
new and material, and the claim for service connection for 
PTSD is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  

3.  The criteria for a 10 percent evaluation for removal of 
both thumb nails and the right index fingernail are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.20, Part 4, 
Diagnostic Code 5003 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Application to Reopen PTSD Claim

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Veterans Appeals (Court) has held 
in Evans v. Brown, 9 Vet. App. 273 (1996), that a previously 
and finally disallowed claim may be reopened when new and 
material evidence has been presented since the time that the 
claim was finally disallowed on any basis.  In determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In order for a claim 
to be reopened and the entire record reviewed, the evidence 
must be both "new" and "material."  38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  To be 
material, it must be relevant and probative of the issue or 
issues at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If the additional evidence considered is deemed new 
and material, the Board must next determine whether, based 
upon all the evidence and presuming its credibility, the 
claim is well grounded.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  If the claim is well grounded, the 
Board may evaluate the merits, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Id.  The ultimate credibility or weight to be accorded the 
evidence must be determined as a question of fact.  Kightly 
v. Brown, 6 Vet. App. 200, 205 (1994).  

Service medical records pertaining to the veteran's active 
service in the Air Force from March 1967 to December 1970 are 
negative for any psychiatric disorder.  He filed his initial 
claim for PTSD in October 1982.  The RO denied the claim in 
December 1982 and confirmed its denial in January 1983, 
following receipt of a VA psychiatric examination.  The 
decision was confirmed in March 1983 and the veteran notified 
by letter.  The veteran did not appeal, and the March 1983 
decision became final.  

In October 1984, the RO requested that the veteran submit 
evidence to verify a claim for prisoner of war status.  The 
veteran, accordingly, responded by submitting answers to a 
questionnaire relative to his military service and a DD-214 
purportedly issued by the Air Force indicating several medals 
for heroism, including the Silver Star, as well as prisoner 
of war status for 96 days.  In April 1985, the veteran 
attempted to reopen his claim for PTSD "due to combat 
experience."  The RO notified him in May 1985 that if he 
wanted to reopen his claim, he must submit new and material 
evidence.  The Board considers this a letter denial of the 
claim.  A decision by an RO refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim is a disallowance of the claim to reopen.  
Evans v. Brown, 9 Vet. App. at 282-84.  The veteran did not 
appeal, and this decision, too, became final.  Consequently, 
the Board finds that the last final denial is May 1985.  

In May 1990, the veteran brought in a certified copy of the 
previously submitted Air Force DD-214, which he requested 
that the RO verify.  The following month, the RO issued a 
deferred rating decision indicating that Air Force records 
had verified that the veteran had not been a prisoner of war 
and notifying the veteran accordingly.  He subsequently 
submitted a DD-214 from the United States Army National 
Guard, indicating prior combat and prisoner of war status, as 
well as a memorandum from the Department of the Army, dated 
in August 1990, informing him that he had been retired from 
duty because of physical disability.  In December 1990, he 
filed a claim to reopen the issue of PTSD, in which he again 
stated that he had been a prisoner of war in Cambodia.

This latest PTSD claim was denied by the RO in an August 1991 
rating decision.  Although the RO did not state explicitly 
that the claim had been reopened, it addressed the claim on 
the merits, which is consistent with reopening the claim.  In 
any event, the record does not show that the veteran had 
received written notification of the August 1991 denial.  As 
a result, the claim remained open.  

In July 1993, the veteran was the subject of an investigation 
by the VA Office of Inspector General and was found to have 
submitted false, forged, and/or altered documents to the 
Department of Veterans Affairs in support of claims for PTSD.  
In January 1995, the RO then considered the veteran's 
December 1990 claim on the basis of new and material 
evidence, but denied reopening it, stating that although the 
veteran carried a clinical diagnosis of PTSD, he had provided 
no evidence to corroborate a history of stressful events.  

The veteran submitted a notice of disagreement in December 
1995 and, following a statement of the case, perfected his 
appeal in June 1996.  In March 1997, the Board remanded the 
case for further consideration of the PTSD claim, requesting 
that, if the RO reopened the claim, it should ask the veteran 
to identify stressors and to provide information necessary to 
verify those stressors.  In September 1997, the RO denied 
reopening the veteran's claim for PTSD.  

Evidence of record prior to May 1985, the date of the last 
final decision, includes service medical records, discrepant 
Air Force DD 214's; VA hospitalization records dated in 
September 1979 and August 1984; and a November 1982 
psychiatric examination.  The hospital 1979 report indicated 
that, on the weekend before admission, he had ingested large 
quantities of alcohol and drugs and that this was considered 
to have led to bizarre and hysterical behavior at home.  He 
alleged combat neurosis from Vietnam , resulting in symptoms 
of multiple personality, five personalities in number.  After 
three days, he reverted to his "rational" personality and 
insisted on being sent home.  The discharge diagnosis was 
hysterical neurosis, dissociative type with multiple 
personalty, as well as conversion type, with symptoms 
including paralysis of the left upper and lower extremities.  
The November 1982 psychiatric examination provided a 
diagnosis of PTSD.  The 1984 hospital report reflects that 
his was admitted for treatment of hysterical neurosis.  Other 
diagnoses included war neurosis.

Evidence submitted to support a reopening of the claim 
subsequent to the May 1985 denial includes (1) duplicate 
copies of DD 214's, both valid and fraudulent; (2) a January 
1990 letter from an Army psychologist; (3) an April 1990 
Department of Psychiatry Addendum to a Medical Evaluation 
Board (MEB) Proceeding from the Department of the Army; (4) a 
May 1991 letter from Charles G. Allen, Ph.D.; (5) VA 
outpatient treatment records, dating from October 1991 to 
March 1992 and from August to December 1993; (6) Social 
Security Administration documents, dated in May 1992; (7) a 
July 1993 Report of Investigation from the Department of 
Veterans Affairs Office of Inspector General; (8) a January 
1994 letter from Luis A. Herrero, M.D., a private 
psychiatrist; (9) a July 1994 letter to a Congressman from 
the veteran's wife; (10) an October 1994 VA special 
psychiatric examination for PTSD; (11) a July 1996 letter 
from the veteran's mother; (12) a February 1996 letter, with 
attachments, to the veteran's attorney from Dr. Luis A. 
Herrero; and an undated letter signed by the veteran.  

The DD 214's are duplicative of records previously submitted.  
Item (2), the letter from an Army psychologist, noted 
treatment and provided Axis I diagnoses of PTSD and 
adjustment disorder with depressed/anxious mood, with active 
symptomatology.  Item (3), the July 1990 MEB psychiatric 
report, disclosed a lengthy military history in which the 
veteran reported working with the Air Force Special Forces as 
a combat control team member at remote air fields along the 
Cambodian border, as well as being in combat for a month 
during the first Tet Offensive, with experiences involving 
mutilation, death, and personal combat kills, including two 
instances of hand-to-hand combat.  He also reported being 
involved in military intelligence work with Army Green 
Berets, where he would sneak into Viet Cong areas and gather 
information about troop strength and movements.  He claimed 
to have done intelligence work with the CIA and other special 
operations groups involved in classified activities in 
Cambodia.  He alleged that he had been hospitalized in 
February 1969 with a gunshot wound to the left leg.  He said 
that on his own initiative he had killed and mutilated enemy 
soldiers; that he had been shot down in a transport plane in 
escaping from attack on his base and captured by Viet Cong; 
that he had spent 3 months in a tiger cage; and that he had 
been hospitalized for several months for treatment after a 
fortuitous rescue.  He reported having been awarded the 
Bronze Star for heroism, the Silver Star, and the 
Distinguished Service Medal.  The impression was PTSD, 
delayed onset, moderate severity; manifested by numerous 
symptoms; marked impairment for further military duty and for 
social and industrial adaptability, secondary to combat duty 
in Vietnam.  

Item (4), the letter from Dr. Allen, had been reviewed by the 
VA Inspector General and Dr. Allen and found to be authentic 
and unaltered, although it had evidently been based on the 
veteran's fraudulent reports of combat.  The letter revealed 
that the veteran had reported symptoms attributed to combat 
in Vietnam and was being treated for PTSD.  He appeared to be 
struggling with his sense of self and doubted his mental 
stability and perceptions at times.  A primary problem was 
dealing with his self-hatred regarding his combat activity.  
Dr. Allen had provided an opinion that PTSD was chronic and 
that it was not possible to predict whether the veteran would 
ever be able to work again.  

VA outpatient treatment reports dating from October 1991 to 
December 1993 related chronic and severe symptoms of PTSD 
believed to have been incurred due to traumatic near-death 
experiences during combat in Vietnam, including witnessing a 
great deal of carnage, a plane crash, and being held prisoner 
of war for 96 days in Cambodia.  

Social Security Administration documents, (Item 6), indicated 
benefits awarded due to a primary diagnosis of anxiety 
disorder and a secondary diagnosis of affective disorder.  An 
interview noted that the veteran was a combat veteran with 
severe and chronic post traumatic stress disorder related to 
near-death experiences in combat, a plane crash, and the 
trauma of being a POW.  

Item (7), excerpts from the Report of Investigation from the 
Department of Veterans Affairs Office of Inspector General, 
relate specifically to the veteran.  A synopsis of the 
investigation stated that the subjects of the investigation 
had been receiving disability compensation in various 
amounts.  Five of the ten subjects had attempted to raise 
their ratings to 100 percent unemployability by allegedly 
submitting false, forged, and/or altered documents to the 
Department of Veterans Affairs.  Most of the documents were 
in support of claims of PTSD.  This veteran had been found to 
have altered his military records.  Official military records 
showed that he served as an Air Passenger Specialist in the 
Air Force from March 17, 1967, to December 10, 1970.  He had 
been stationed at Tan Son Nhut Air Force Base from October 5, 
1969, to November 5, 1970.  Military decorations had not 
included any awards for valor, nor had the veteran ever been 
a prisoner of war.  He was in the Air Force Reserves from 
October 12, 1970, to March 16, 1973, and in the Colorado Army 
National Guard from March 25, 1988, to August 30, 1990.

Item (8), the letter from Luis A. Herrero, M.D., stated that 
the veteran had been under his care since March 1992, 
suffering from a major depressive episode, accompanied by 
PTSD.  Had been treated with individual psychotherapy, plus 
numerous medications.  Dr. Herrero opined that the veteran 
would need to stay on psychotropic medications the rest of 
his life and that the chances for resolving the disorder were 
very slim.  

The veteran's wife wrote to her Congressman stating that the 
veteran had been a "combat officer" in Vietnam, where he 
had sustained numerous injuries, both permanent and now life-
threatening.  He had "a distinguishable record from past 
contractual affiliations with the Drug Enforcement Agency, 
Federal Bureau of Investigations, and the Central 
Intelligence Agency."

Item (10), the October 1994 VA special psychiatric 
examination for PTSD, related a reported stressor of work on 
ground traffic control in Vietnam, most of which involved 
dealing with wounded and dead people who had to be brought 
back to the base.  There the veteran and other members of his 
crew would bag bodies.  He stated that he had been concerned 
and uncomfortable about the bodies, that he had been trying 
to do a good job, but people did not seem to care.  He said 
he had lost one good friend in a jeep accident.  He had been 
bothered by the smell of the bodies and the cleaning of the 
planes.  The mental status examination showed him to be 
friendly and cooperative.  His conversation was coherent, 
relevant, and to the point.  His mood seemed to be a little 
depressed and his affect appropriate with his mood.  His 
content of thought revealed problems relating to Vietnam, 
with symptoms of nightmares, anger, hostility, difficulty in 
interacting with others, and trying to avoid help from 
friends.  Memory seemed to be preserved for recent and remote 
events.  He was well oriented in all three spheres, had fair 
judgment, and acceptable insight.  The Axis I diagnosis was 
PTSD, delayed onset, moderate.  

Item (11), the February 1996 letter to the veteran's attorney 
from Dr. Herrero, stated that he had filled out a Mental 
Residual Functional Capacity Assessment.  This document 
provided a diagnosis of PTSD, organic mental disorders, and 
affective disorders, all listed under a heading for service-
connected mental disorders.  Psychiatric counseling notes 
were included, which noted that the veteran had had a stroke 
in July 1994, resulting in periods of memory impairment, and 
that he possibly had complex partial seizures.  

The July 1996 letter from the veteran's mother stated that 
the veteran had been declared missing in action and had been 
presumed a prisoner of war.  She further alleged that, after 
coming home, he had had depression and bad dreams, that he 
had to fight the Veterans Administration in order to get 
anything.  

The veteran stated in his undated letter that in Vietnam he 
had been stationed at Ton Son Nhut Air Base, where he had 
been responsible for C-123's which came in loaded with 
wounded.  He had to make sure that the fire trucks hosed out 
the inside of the planes following delivery in order to be 
made clean for loading with out-going cargo for the next 
mission.  In the course of his duties, he wrote, he had to 
perform a walk-through.  The smell was so bad that he would 
become severely ill.  He also helped unload body bags and 
place them in an ambulance to await the morgue people.  He 
added that "several times" the base was attacked by rockets 
at night and that once he had had to dig through rubble and 
bring out bodies.  This experience also made him physically 
very ill.  

In determining whether evidence is new and material, the 
Board must accept the appellant's testimony as credible for 
the purpose of determining whether it is new and material.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If newly 
submitted evidence is inherently false or untrue, the Justus 
credibility rule simply would not apply.  Duran v. Brown, 
7 Vet. App. 216, 220 (1994).  

Evidence obtained in connection with the application to 
reopen this claim includes the report of the VA Inspector 
General's Investigation.  This established that the veteran 
did not engage in combat with the enemy; that he was not a 
prisoner of war; and that military documents purporting to 
support his statements involving such stressors were 
fraudulent.  He has proffered newly-alleged stressors 
involving his inspection of cargo planes, unloading body 
bags, and being subjected to rocket attacks.  However, in 
view of his fraudulent efforts to establish the existence of 
other stressors, these assertions of combat related stressors 
must also be considered inherently false.  

Since all diagnoses of PTSD have been based on evidence now 
considered to be false, the diagnoses were not supported by 
clinical or objective medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  As noted in Swann v. Brown, 
5 Vet. App. 229, (1993), the examiners' diagnoses can be no 
better than the facts alleged by the appellant.  Medical 
opinions based upon an inaccurate factual premise, have no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This is the case particularly with each of the 
psychiatric/ psychological reports submitted in connection 
with the veteran's application to reopen this claim.  Each 
PTSD diagnosis found therein was predicated upon accounts of 
stressors now considered to be false.  It follows that the 
diagnoses of PTSD that were based upon such "stressors" 
lack probative weight.

In reviewing all of the additional evidence, it is undeniable 
that much of it is new in that it had not been considered by 
the RO in its May 1985 final decision.  However, when this 
evidence is viewed in connection with evidence previously 
assembled, the following picture emerges.  The veteran 
initially pursued his PTSD claim on the basis of a fabricated 
military history supported by fraudulent documents.  When VA 
investigation revealed this to be the case, he offered 
different accounts of his stressors, also considered false.  
This new evidence  lacks any probative weight and is, 
therefore, not so significant that it must be considered in 
order to fairly address the merits of the claim. 

Since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  See Annoni v. Brown, 5 Vet. App. 463 
(1993); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, the Board finds that the additional evidence 
submitted by the veteran to reopen his claim for service 
connection is not new and material, and thus, not sufficient 
to reopen his claim. 




2.  Compensable Rating for Bilateral Thumbnail and Right 
Index Fingernail Disabilities

Service medical records show that in 1989, findings included 
thickened/dystrophic bilateral thumbnails and index finger.  
The veteran later reported right thumbnail avulsion from 
bayonets while he was a prisoner of war in Vietnam.  Findings 
of avulsion/ablation of the right thumbnail were observed.  
VA examination in October 1991 showed some redness at the 
base of the left thumbnail and some inflammation and 
reformation of the right thumbnail.  By rating decision in 
December 1991, service connection was granted for the 
fingernail disability, and a noncompensable rating was 
assigned.  A January 1995 rating decision confirmed the 
noncompensable rating.  The veteran appealed, and the current 
appeal ensued.

On VA examination in June 1997, the veteran reportedly had 
developed some mild deformity of the fingernail of the index 
finger due to removal of the medial portion of the nail.  
About one and a half weeks previously, he had had the wing of 
the medial portion of the right thumb nail removed; there was 
no nail at all on the right thumb.  The nail had regrown on 
the left thumb; it was partially deformed.  He complained of 
chronic pain in the distal thumbs in the nail area to the 
point where he had difficulty picking up things.  

Findings included missing right thumbnail, dystrophic changes 
of the left thumb nail and slight deformity of the index 
finger.  The examiner indicated that because of pain in the 
thumb nails, the veteran had difficulty in using his hands, 
especially when gripping of the thumb was required.  Color 
photographs were obtained.

The RO has rated this disability by analogy to the diagnostic 
codes for ankylosis or limited motion of the fingers.  The 
evidence does not show that the fingernail disability of the 
thumbs and the index finger causes demonstrable limited 
motion of the finger.  The evidence does, however, show that 
he claims pain in the thumb nails that particularly affects 
his gripping ability.  The Board is of the opinion that the 
alleged pain on gripping can be awarded a 10 percent rating 
overall if rated by analogy to arthritis causing pain on 
motion pursuant to Diagnostic Code 5003.  Since the alleged 
pain, however, affects only limited activity, the Board 
considers that the 10 percent rating adequately compensates 
the veteran for the bilateral finger disability.

ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for PTSD, the claim is not 
reopened and the appeal is denied.  

To the extent indicated, an increased rating for the 
bilateral thumb and right index finger disability is granted, 
subject to the criteria that govern the payment of monetary 
awards.


REMAND

In reviewing the actions requested by the Board in its March 
1997 Remand, the Board finds that the RO failed to comply 
with the direction to adjudicate the claims for service 
connection for low back pain, hypertension, and angina on the 
merits.  Should the RO find the claims well-grounded, it was 
to complete appropriate development, including appropriate 
examination.  Instead of deciding these issues on the merits, 
however, the RO decided them on a new and material evidence 
basis.  Because of the RO's failure to follow the directives 
contained in the March 1997 Remand, the Board's review has 
been frustrated.  Accordingly, pursuant to Stegall v. West, 
11 Vet. App. 268 (1998), these issues must again be remanded.  

As to the pending claim for entitlement to a total evaluation 
based on individual unemployability due to service-connected 
disability, since this claim is inextricably intertwined with 
the other remanded claims, the Board will defer this issue 
until the additional development has been conducted.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain any additional 
VA treatment or hospitalization records 
pertaining to the veteran from June 1997 
to the present.  

2.  The RO should adjudicate the claims 
for service connection for low back pain, 
hypertension, and angina on the merits, 
rather than on the basis of whether new 
and material evidence has been submitted.  
If the RO determines that these claims 
are well grounded, it should complete 
appropriate development, including 
appropriate examination.  

3.  Following the completion of the above 
requirements, the RO should again 
adjudicate the issue of a total 
evaluation based on individual 
unemployability due to service-connection 
disability.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to obtain clarifying medical 
information and to ensure that due process requirements are 
met.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS		
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

